In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00226-CR



          ELIZABETH MENDOZA, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



     On Appeal from the Criminal District Court No. 6
                  Dallas County, Texas
             Trial Court No. F13-34344-X




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION
         After Elizabeth Mendoza pled guilty to the offense of attempted possession of a controlled

substance, she was placed on ten months’ deferred adjudication community supervision in accord

with the terms of a plea agreement with the State.1 Thereafter, the State filed a motion to adjudicate

guilt. Mendoza entered an open plea of “true” to the allegations in the State’s motion, her

community supervision was revoked, and she was sentenced to one year’s confinement in the

county jail. The judgment adjudicating guilt, however, incorrectly indicates that Mendoza’s one-

year sentence was the result of a plea bargain. Mendoza asks that the judgment be modified to

accurately reflect that she was sentenced pursuant to her open plea of true. The State agrees that

the judgment adjudicating guilt should be modified to correctly reflect that Mendoza entered her

plea of true without the benefit of a plea agreement.

         The Texas Rules of Appellate Procedure give this Court authority to modify judgments to

correct errors and make the record speak the truth. TEX. R. APP. P. 43.2(b); French v. State, 830
S.W.2d 607, 609 (Tex. Crim. App. 1992); Rhoten v. State, 299 S.W.3d 349, 356 (Tex. App.—

Texarkana 2009, no pet.). Therefore, we hereby modify the judgment to indicate that Mendoza’s

one-year sentence reflected in the judgment adjudicating guilt for the offense of attempted

possession of a controlled substance was not imposed pursuant to a plea agreement.




1
 Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We
are unaware of any conflict between precedent of the Fifth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                          2
      As modified, we affirm the trial court’s judgment.




                                           Bailey C. Moseley
                                           Justice

Date Submitted:     June 11, 2015
Date Decided:       June 25, 2015

Do Not Publish




                                              3